               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:19-cv-00653-MR


CARL FLEMING,                    )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
JAMIL GORDON, et al.,            )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on periodic review of the docket.

      The Complaint passed initial review on the pro se incarcerated

Plaintiff’s claim that Defendant Jamil Gordon failed to intervene when

another inmate attacked Plaintiff. The North Carolina Department of Public

Safety (NCDPS) was unable to waive service for Defendant Gordon, so the

Court ordered the U.S. Marshals Service (USMS) to locate and serve

Defendant Gordon [Doc. 23]. The record indicates that the summons was

issued electronically on August 25, 2020, but no return of service has been

filed to date.

      In actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such

cases.” 28 U.S.C. § 1915(d); see Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s


         Case 3:19-cv-00653-MR Document 26 Filed 12/01/20 Page 1 of 2
request, the court may order that service be made by a United States

marshal or deputy marshal or by a person specially appointed by the court.

The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

     The USMS is instructed to inform the Court within 14 days of the status

of its attempts to locate and serve Defendant Gordon.

     IT IS THEREFORE ORDERED that the USMS shall inform the Court

within 14 days of this Order of the status of its efforts to locate and serve

Defendant Jamil Gordon.

     IT IS SO ORDERED.
                           Signed: November 30, 2020




                                         2



        Case 3:19-cv-00653-MR Document 26 Filed 12/01/20 Page 2 of 2
